Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This office action is in response the Applicant’s communication filed on 02/26/2021. Claims 1-20 have been examined and are pending herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamamoto (U.S. Patent Publication 2007/0032282), in view of Muller (U.S. Patent Publication 2012/0142429).
Regarding claims 1, 8, and 15:
	Hamamoto teaches:
a mobile terminal, comprising: one or more processors; memory coupled to the one or more processors (Fig. 2); and a plurality of programs stored in the memory that, when executed by the one or more processors, cause the mobile terminal to perform a plurality of operations including (Fig. 75, [0520-0522] personal computer, cellular phone, PDA or the like. A game program is pre-downloaded and executed on the phone): 
obtaining operation information of a plurality of fighting objects from a server (Fig. 75 and [0521] server storing game data; acquires various information via a network, such as the Internet 56, from a server 57A, 57B having stored therein data and the like, which are necessary for the game, in addition to the game program, and transmits information necessary for the game to the cellular telephone 53A, 53B, 53C.  [0125-0126] display item setting); 
determining operation statistics results according to the operation information of the plurality of fighting objects (in at least [0395, 0472, 0528]).
While it appears that Hamamoto teaches dividing the operation statistics results into first presentation information and second presentation information according to a preset rule, the first presentation information being preset primary information in the operation statistics results, and the second presentation information being preset secondary information in the operation statistics results ([0126-0127]), Muller is combined to teach this feature. In Muller [0100, 0124], Fig. 2 - screen display for displaying information regarding character equipment and statistics is shown. In this example, the screen includes two sections, an equipment section and a statistics section; Fig. 3 - a group section 305 depicting basic statistics of the player 310 and other group members 315 with whom the player is interacting. An abilities screen can display abilities that the character currently has and those that the character can gain over time. Some abilities may be listed in the menu bar 370 so that by clicking on a displayed ability, a particular action is performed); and 
presenting the first presentation information on a terminal display interface of the mobile terminal (Figs. 2 and 3).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the teachings of Hamamoto with the teachings of Muller, for the purpose of tracking user activities to improve user efficiency and enhance player’s experience.

Regarding claims 2, 9, and 16,
	Hamamoto-Muller teaches:
wherein the dividing the operation statistics results into first presentation information and second presentation information according to a preset rule comprises: 
detecting personal operation information of a primary fighting object and basic 031384-7095-US79operation information of a plurality of fighting players that are comprised in the operation statistics results, wherein the primary fighting object is one of the plurality of fighting objects (Muller - Figs. 2 and 3 – Party/Group, Player 1 – Player N with basic statistics and how the players are faring in the game; [0117-0124]); 
determining the personal operation information of the primary fighting object as the second presentation information (Muller - Fig. 2, [0100]); and 
determining the basic operation information of the plurality of fighting players as the first presentation information (Muller - Fig. 3; [0124]).  

Regarding claims 3, 10, and 17,
Hamamoto-Muller teaches:
after dividing the operation statistics results into first presentation information and second presentation information according to a preset rule: 
receiving a first information display instruction; and presenting the second presentation information on the terminal display interface according to the first information display instruction.  In Muller [0124], section 370 menu bar in fig. 3 allows the user to access the screen display showing character equipment, statistics and other data associated with a player's character in a game in FIG. 2.

Regarding claims 4, 11, and 18,
Hamamoto-Muller teaches:
wherein the plurality of operations further comprise: 
after presenting the second presentation information on the terminal display interface according to the first information display instruction: 
receiving a first information hiding instruction; and hiding the second presentation information on the terminal display interface according to the first information hiding instruction. Muller’s fig. 3, a tab in menu bar 370 provides access to the player’s character and equipment section. Clicking on the tab will open the screen and implies that clicking again can close the screen to return to the game in fig. 3.

Regarding claims 5, 12, and 19,
Hamamoto-Muller teaches:
presenting the first presentation information at a first interface display layer of the terminal display interface; and the presenting the second presentation information on the terminal display interface comprises: presenting the second presentation information at a second interface display layer of the terminal display interface, wherein the first presentation information displayed at the first interface display layer does not overlap with the second presentation information displayed at 031384-7095-US80the second interface display layer.  Muller’s figs. 2 and 3 are different screens and are not overlapped or overlaid on each other. They are independent screens that open and takes up the entire screen.

Regarding claims 6, 13, and 20,
Hamamoto-Muller teaches:
after dividing the operation statistics results into first presentation information and second presentation information according to a preset rule: sending a second information display instruction to the server, wherein the second information display instruction is used to instruct the server to determine interaction statistics information according to the operation information of the plurality of fighting objects; receiving the interaction statistics information sent by the server; and presenting the interaction statistics information on the terminal display interface.  Muller discloses updates and status reports of players ([0099, 0139, 0175, 0196, 0211] including the general statistics that is in Figs. 2 and 3.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hamamoto (U.S. Patent Publication 2007/0032282), in view of Muller (U.S. Patent Publication 2012/0142429), in further view of Yuan (U.S. Patent No. 8366554).
	
Regarding claims 7 and 14,
Hamamoto-Muller teaches:
after dividing the operation statistics results into first presentation information and second presentation information according to a preset rule: 
receiving a second information hiding instruction; and hiding the first presentation information and the second presentation information on the terminal display interface according to the second information hiding instruction. Muller - figs. 2 and 3 that either presentation is accessible by the click of a button.
Hamamoto-Muller fails to explicitly teach:
determining candidate virtual scenes, virtual roles existing in the candidate virtual scenes, and the virtual roles being manipulated by participating users; 
selecting a target virtual scene from the candidate virtual scenes; 
determining representation data of virtual roles of the target virtual scene; 
selecting a target virtual role from the virtual roles of the target virtual scene according to the representation data of the virtual roles of the target virtual scene.
Yuan is combined to teach:
determining candidate virtual scenes, virtual roles existing in the candidate virtual scenes, and the virtual roles being manipulated by participating users ([Abstract, Col. 2, lines 10-35]). The online game is a virtual world representative of norther, western, southern, eastern, and central continent which is selected to be played, selecting a character, selecting the virtual era, and selecting a virtual environment, and selecting motifs for each. Motifs are representative of game characters and environments); selecting a target virtual scene from the candidate virtual scenes ([Col. 2-3); determining representation data of virtual roles of the target virtual scene; selecting a target virtual role from the virtual roles of the target virtual scene according to the representation data of the virtual roles of the target virtual scene ([Col. 12, lines 4-12] player selects a game, select scenes-a-faire for the game, select a character to play the game, select an environment representative of the virtual world, select general behavior traits for the character of the player and other characters in the virtual environments); and
Muller teaches generating a recommended video at a viewing angle of the target virtual role in the target virtual scene ([0021], where the game is depicted from any perspective, such as first person, i.e. when a character engages in battle, it is viewed from the first person perspective [0119].  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the teachings of Hamamoto-Muller, with the teachings of Yuan, for the purpose of characters adapting a behavior or motif advantageously.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421





/CAROLINE SOMERA/           Examiner, Art Unit 2421  
                                                                                                                                                                                           /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421